Opinion filed March 15,
2012
 
                                                                       In The
                                                                              
  Eleventh
Court of Appeals
                                                                   __________
 
                                                         No. 11-11-00320-CR
                                                    __________
 
                              STEVEN
AARON PARUM, Appellant
 
                                                             V.
 
                                      STATE
OF TEXAS, Appellee

 
                                    On
Appeal from the 70th District Court
 
                                                             Ector
County, Texas
 
                                                   Trial
Court Cause No. A-39,188
 

 
                                            M
E M O R A N D U M    O P I N I O N
            Steven
Aaron Parum has filed in this court a motion to dismiss his appeal.  Pursuant
to Tex. R. App. P. 42.2, the
motion is signed by both appellant and his counsel.
The
motion is granted, and the appeal is dismissed.
 
                                                                                                PER
CURIAM                                   
March 15, 2012
Do not publish. 
See Tex. R. App. P.
47.2(b).
Panel consists of: Wright, C.J.,
McCall, J., and Kalenak, J.